UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6149



CHARLES GOODE,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE; VIRGINIA DEPARTMENT OF
CORRECTIONS, Intake and Legal Services,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior
District Judge. (CA-03-891-2)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Goode, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles     Goode   appeals    the   district   court’s   order

dismissing his petition for writ of mandamus for failure to state

a claim under 28 U.S.C. § 1915A(b)(1) (2000).      We have reviewed the

record and find no reversible error.       Accordingly, we dismiss the

appeal as frivolous for the reasons stated by the district court.

See Goode v. Angelone, No. CA-03-891-2 (E.D. Va. filed Jan. 5,

2004; entered Jan. 6, 2004).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               DISMISSED




                                 - 2 -